
	

115 HR 6742 : Secure Border Communications Act
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6742
		IN THE SENATE OF THE UNITED STATES
		September 26, 2018Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to ensure that appropriate officers and agents of U.S.
			 Customs and Border Protection are equipped with secure radios or other
			 two-way communication devices, supported by system interoperability, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Secure Border Communications Act. 2.Secure border communications (a)In generalSubtitle B of title IV of the Homeland Security Act of 2002 (6 U.S.C. 211 et seq.) is amended by adding at the end the following new section:
				
					420.Secure border communications
 (a)In generalThe Secretary shall ensure that each U.S. Customs and Border Protection officer or agent, if appropriate, is equipped with a secure radio or other two-way communication device, supported by system interoperability, that allows each such officer or agent to communicate—
 (1)between ports of entry and inspection stations; and (2)with other Federal, State, Tribal, and local law enforcement entities.
 (b)U.S. Border Patrol agentsThe Secretary shall ensure that each U.S. Border Patrol agent assigned or required to patrol in remote mission critical locations, and at border checkpoints, has a multi- or dual-band encrypted portable radio.
 (c)Commercial mobile broadband connectivityIn carrying out subsection (b), the Secretary shall acquire radios or other devices with the option to connect to appropriate commercial mobile broadband networks for deployment in areas where such networks enhance operations and are cost effective.
 (d)Emerging communications technologies consideredIn carrying out this section, the Secretary may evaluate new or emerging communications technologies to determine their suitability for the unique conditions of border security operations..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 419 the following new item:
				
					
						Sec. 420. Secure border communications..
			
	Passed the House of Representatives September 25, 2018.Karen L. Haas,Clerk.
